588 So. 2d 321 (1991)
William BECHTOLD, Appellant,
v.
Mary BECHTOLD, Appellee.
No. 91-0365.
District Court of Appeal of Florida, Fourth District.
November 6, 1991.
William Bechtold, pro se.
No brief filed for appellee.
POLEN, Judge.
This is an appeal of a non-final order finding lack of personal jurisdiction over the appellee. The husband filed suit against the wife for dissolution of marriage and for partition; however, the husband failed to allege the basis for personal jurisdiction over the wife in his petition for dissolution of marriage. He did clearly show, in the complaint for partition, that the wife owned property in the State of Florida which constitutes a basis for long arm jurisdiction under section 48.193(1)(c), Florida Statute (1989). We therefore reverse the order of the trial court as to the partition action.
We also note that the husband may seek leave to amend his petition for dissolution of marriage to include the formality of alleging personal jurisdiction over the wife, which he did in the complaint for partition. The petition for dissolution of marriage and the complaint for partition were attached when presented to the trial court and while we can see why the court dismissed the dissolution action, e.g., Rand v. Rand, 491 So. 2d 1293 (Fla. 4th DCA 1986), we think that personal jurisdiction over the wife can be obtained on the basis of her ownership of property in this state.
The case is reversed and remanded with instructions to reinstate the husband's complaint for partition and, upon proper motion, *322 to allow the husband to amend his petition for dissolution if he so desires.
DOWNEY and ANSTEAD, JJ., concur.